CAPITAL CITY BANK GROUP, INC. 401(k) PLAN Exhibit 23.1Consent of Crowe Chizek and Company LLC CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-36693 on FormS-8 of Capital City Bank Group, Inc. of our report dated June 27, 2007 appearing in this Annual Report on Form 11-K of Capital City Bank Group, Inc. 401(k) Plan for the year ended December 31, 2006. Crowe Chizek and Company LLC Fort Lauderdale, Florida June 29, 2007
